Order granting motion to set aside report of commissioners reversed, without costs, upon condition that the parties stipulate within ten days that the sum to be awarded for the taking and for consequential damages shall be $3,500, in which event a final order will be directed to be entered upon the stipulation for that amount directing that said compensation shall be paid to the owners of the property; otherwise, order setting aside the report modified by providing therein that the proceeding continue before new commissioners to be appointed by the court, and as so modified unanimously affirmed, with costs. No opinion. Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.